PER CURIAM:
Ira Jackson appeals from the district court’s revocation of his pretrial release. It appears from the district court record, however, that Jackson has decided to plead guilty to two of the charges against him and is now being held pending sentencing. Because release pending sentencing is governed by a different statute than pretrial release, it appears to the Court that he is no longer eligible for pretrial release and that, as a result, his appeal from the district court’s revocation of his pretrial release is now moot. Compare 18 U.S.C. § 3142 with id. § 3143(a).
The Court therefore directed the parties to show cause why this appeal should not be dismissed as moot. The government filed a response saying that it believed the appeal is moot. Jackson did not respond.
As a result, because our own review of the district court record and the government’s response lead us to believe this case is now moot and Jackson has given no reason to think otherwise, this appeal is DISMISSED AS MOOT.